PeR Curiam.
After the testimony in a cause is closed, no further evidence can be received, but by permission oí the Court. This permission will always be granted, or withheld, according to the nature of the action, the conduct of the parties, and the necessity of receiving further evidence for the advancement of justice.
The admission or rejection of testimony in such cases, must depend on the sound discretion of the presiding Judge.
We are all of Opinion, that the additional evidence offered in this case on the part of the Plaintiff, was properly rejected; and that the motion for a New Trial fee overruled.